   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 1 of 9 PageID #:7114




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

LAURA MULLEN, individually and on                )
behalf of others similarly situated,             )
                                                 )
                         Plaintiff,              )
                                                 )
        vs.                                      )      Case No. 18 C 1465
                                                 )
GLV, INC., RICK BUTLER,                          )
and CHERYL BUTLER,                               )
                                                 )
                         Defendants.             )

                            MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

        On March 13, 2020, the Court largely granted the motion for summary judgment

filed by defendants GLV, Inc., Rick Butler, and Cheryl Butler and also granted a motion

for sanctions filed by plaintiff Laura Mullen (as class representative) against the

defendants and their attorney. See Mullen v. GLV, Inc., 444 F. Supp. 3d 883 (N.D. Ill.

2020) (summary judgment ruling); Mullen v. GLV, Inc., 334 F.R.D. 656 (N.D. Ill. 2020)

(sanctions). The defendants have moved to amend or correct certain statements in the

summary judgment decision, and they have moved for reconsideration of the sanctions

decision. For the reasons stated below, the Court denies the second motion and also

denies the first motion, except for two revisions of the summary judgment decision to

clarify or correct it.

        This suit was filed by Laura Mullen against GLV, Inc. and its owners Rick and

Cheryl Butler in February 2018. The defendants operate a volleyball club that offers

training programs and camps for youth athletes. Mullen alleged that the defendants
     Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 2 of 9 PageID #:7115




fraudulently concealed and misrepresented what they contended was Rick Butler's

history of sexually abusing girls he coached in the 1980s. The Court certified a plaintiff

class in January 2019.

1.      Defendants' motion to amend/correct summary judgment decision

        The defendants filed a motion for summary judgment before the conclusion of

discovery. They argued (among other things) that Mullen lacked standing because she

had suffered no injury; the class had identified no actionable misrepresentations; the

class could not show justifiable reliance on any claimed suppression of Butler's claimed

history of sexual abuse; and the class could not show it had actually been deceived by

any claimed deception.

        At the same time, the defendants moved to stay discovery pending resolution of

the motion for summary judgment. At that point, the plaintiff class was seeking, among

other things, discovery of the Butlers and GLV regarding the issue of sexual abuse by

Rick Butler. The defendants' motion to stay was largely directed at putting a halt to this

discovery. The defendants argued that the class did not need this discovery to respond

to the motion for summary judgment, and they asked the Court to stay discovery until

after it ruled on that motion. The defendants included the following point in their motion

to stay, which the Court quotes verbatim:

        The allegations of sexual abuse against Rick Butler have been the subject
        of multiple investigations and proceedings such as, for example, (1) the
        1995 D.C.F.S. investigation, findings, and subsequent hearing on appeal,
        (2) the 1995 USA Volleyball investigation, hearing, and ban; (3) the appeal
        filed by Rick Butler concerning the 1995 USA Volleyball ban; (4) the 2017
        lawsuit filed by Rick Butler against USA Volleyball and each motion, order,
        and correspondence related to the suit; (5) the 2016 USAV complaint, and
        four amended complaints with material modifications, and investigation of
        Rick Butler and the near year long process to attempt to get it to hearing;
        (6) the 2017 USAV ban which was related to the lawsuit filed by Rick

                                             2
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 3 of 9 PageID #:7116




       Butler against USAV; (7) the 2018 USAV hearing and ban; (8) the AAU
       investigation and subsequent ban; (9) the investigation done by the
       DuPage County Probation Department in 1994-1995 related to the
       adoption of Rick and Cheryl's son; (10) the DuPage County Adoption
       Court proceedings, which included, inter alia, a full review of the USAV
       hearing and findings; (11) the investigation and findings of the Guardian
       ad Litem appointed in the 1994-1995 Adoption proceedings; (12) the
       correspondence, gifts, and photographs related to Rick Butler's
       relationships with the alleged victims; (13) the 2016 lawsuit filed by Sarah
       Powers-Barnhard against AAU for its failure to ban Rick Butler. This is
       merely an overview of the type of information to be reviewed by Defense
       counsel, as Rick Butler has been subject to scrutiny for 25 years.

Defs.' Mot. to Stay Discovery (dkt. 148) ¶ 7. The Court granted the defendants' motion,

an order that had the effect of precluding the plaintiffs from conducting discovery of Rick

Butler and the other defendants regarding the issue of sexual abuse.

       The Court ruled on the defendants' summary judgment motion in March 2020. In

summary, the Court concluded that Mullen had standing to sue for damages on all of

her fraud-based claims but not on count 2 of the complaint, a claim under an Illinois

statute (on which, the Court said, the class could attempt to substitute a different

representative) and that she had standing to represent the class on injunctive relief

claims. The Court granted defendants' motion for summary judgment on the class's

common law claim for fraudulent misrepresentation (count 4 of the complaint), first

limiting the claim to the alleged misrepresentation that GLV had an "extremely qualified

staff" and then concluding that the class could not show that the defendants did not

believe this representation to be untrue. The Court granted summary judgment on the

class's common law claim for fraudulent concealment (count 5), concluding that the

class could not show that class members justifiably relied on the defendants' alleged

suppression of Rick Butler's claimed history of sexual abuse. This conclusion—which is

the primary subject of the defendants' motion to amend or correct the Court's decision—

                                             3
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 4 of 9 PageID #:7117




was based on evidence demonstrating that a wide range of "information about Rick's

history of sexual abuse was available in the public domain" prior to the period covered

by the class's claims. Mullen, 444 F. Supp. 3d at 897-98. The Court also granted

summary judgment on Mullen's individual consumer fraud claim (count 3), finding that

she could not show she had been deceived, as well as on one state statutory claim by

the class (count 1), on the same basis on which it had granted summary judgment on

counts 4 and 5.

       In their motion to amend or correct, defendants argue that the Court:

   •   inaccurately described USA Volleyball's findings of fact regarding Rick Butler;

   •   inaccurately described the Illinois Department of Children and Family Service's

       proceedings involving Rick Butler;

   •   should remove references to the DCFS administrative law judge's

       recommendation and opinion because they are inadmissible evidence; and

   •   should clarify the decision to make it clear that it has not found that the sexual

       abuse allegations against Rick Butler are true.

       The Court starts with the last point. The summary judgment decision cannot be

fairly read as making a decision regarding the accuracy of the sexual abuse claims

about Butler. As indicated earlier, the defendants persuaded the Court to stay

discovery by the plaintiffs regarding the sexual abuse claims. As a result, no arguments

about the truth or falsity of the sexual abuse claims were advanced as a basis to grant

or deny summary judgment. Thus the Court has not determined this issue one way or

the other. There was no basis in the record for the Court to make a decision either way.

Nor does the Court's decision indicate otherwise. That said, the Court will clarify the


                                             4
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 5 of 9 PageID #:7118




decision by adding a paragraph to make it clear that the Court has made no findings

either way on this point, and why.

       Next, the Court overrules defendants' request to remove references to the DCFS

ALJ's opinion. The Court notes that defendants expressly relied on the DCFS ALJ's

opinion in successfully persuading the Court to stay discovery regarding the truth or

falsity of the claims of sexual abuse regarding Rick Butler. And in moving for summary

judgment, defendants specifically relied upon Mullen's awareness of "the DCFS

investigation and findings," including a Facebook post about these matters, as showing

her lack of an injury from the alleged deception, and in arguing that there was no

actionable claim of deception because, among other things, a "basic internet search"

would have revealed "numerous articles written about Rick Butler" that mentioned,

among other things, "the DCFS investigation and findings of 'credible' evidence." Mem.

in Support of Defs.' Mot. for Summ. J. [dkt. 153) at 11, 14-15. Having expressly relied

upon this evidence in moving for summary judgment, the defendants cannot now viably

contend the Court should not have referenced it in ruling on their motion. And in any

event, the Court did not cite the DCFS ALJ's opinion for its truth, but rather to show that

information about it was readily available to Mullen and the class, thus making reliance

on alleged concealment of Rick Butler's claimed sexual abuse unjustifiable. The Court

therefore declines to remove these references from its decision.

       Defendants also ask the Court to change its characterization of the DCFS ALJ's

ruling to remove any suggestion that the ruling adjudicated the truth or falsity of the

sexual abuse claims about Butler, arguing that the ALJ's ruling was based on an

unreasonably low evidentiary standard and that the purpose of the ruling was forward-



                                             5
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 6 of 9 PageID #:7119




looking (to determine risk of harm to athletes going forward) rather than backward-

looking. The Court declines to do so. Again, none of this is pertinent to the basis upon

which the Court cited and relied upon the DCFS matte. As is clear from the Court's

decision, it referenced the DCFS ALJ's ruling to show that information about Rick

Butler's claimed history of sexual misconduct was readily available at the time relevant

to the claims of the class, thus making any contention of justifiable reliance non-viable.

       Finally, defendants take issue with the Court's statement in its summary

judgment decision that USA Volleyball "issued a decision concluding that Rick had sex

with several youth volleyball players—between the ages of fifteen and seventeen—

while he was there coach," Mullen, 444 F. Supp. 3d at 889, is not an accurate

statement, because "[t]he findings of USAV involved three athletes aged sixteen and

seventeen." Defs.' Mot. and Mem. to Amend/Correct Background Facts (dkt. 188) at 3.

The misunderstanding here is largely on defendants' side, as the phrase "between

fifteen and seventeen" does not, in plain English, include fifteen year olds. The Court

will nonetheless clarify its decision by noting at the appropriate place, consistent with

defendants' motion and the USA Volleyball decision, see id., Ex. A at 1, that in expelling

Rick Butler for life, USA Volleyball found that Butler "had unprotected sexual

intercourse" with two sixteen-year-old females and one seventeen-year-old female,

while coaching them, starting in 1981, 1984, and 1987 respectively.

       In sum, the Court denies defendants' motion except for the two amendments

noted above. An amended summary judgment decision will be issued shortly after the

present order is entered.




                                             6
     Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 7 of 9 PageID #:7120




2.      Defendants' motion to reconsider sanctions decision

        The same day the Court issued its summary judgment decision, it issued a

decision on the plaintiffs' motion for sanctions against the defendants and their counsel

for improperly interfering with the class notice process. The Court concluded that

certain communications by the defendants with class members during the class notice

period "were potentially coercive and therefore undermined the notice process set forth

in Rule 23." Mullen, 334 F.R.D. at 663. The Court further found the interference was

willful. Id. at 663-64. It imposed a monetary sanction upon the defendants consisting of

an award of plaintiffs' reasonable attorney's fees and expenses in conducting discovery

regarding the interference and in filing and briefing the motion for sanctions. The Court

also imposed a civil sanction of $5,000 upon each defendant, payable to the Clerk.

        With regard to the defendants' attorney Danielle D'Ambrose, the Court found that

she had violated Model Rule of Professional Conduct 4.2 by directly communicating

with a class member but declined to impose a monetary or other severe sanction

because "it [was] unclear how Mullen or the class were prejudiced" by this misconduct.

Id. at 665. For this violation, the Court reprimanded D'Ambrose. The Court also found

that D'Ambrose had violated Model Rule of Professional Conduct 3.3 by making a

misrepresentation to the Court and doing so knowingly—more specifically, with willful

blindness. The Court again declined to impose a monetary sanction for reasons it

explained (including counsel's relative lack of practice experience) and instead

reprimanded counsel and directed her to complete, during her next continuing legal

education cycle, twice the required amount of professional responsibility hours.

        In seeking reconsideration, the defendants contend that the Court made



                                            7
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 8 of 9 PageID #:7121




erroneous findings that led to granting the motion for sanctions. These contentions

amount to rearguing points that the defendants made and the Court considered in ruling

on the sanctions motion, and they also include some new points not previously made.

The latter points are forfeited. The former may be a basis for appeal, but they are not

an appropriate basis for reconsideration. See, e.g., Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004) ("Reconsideration is not an appropriate form for rehashing

previously rejected arguments or arguing matters that could have been heard during the

pendency of the previous motion."). The Court reaffirms its findings on the points

argued by defendants.

      The defendants also argue that the fee award the Court imposed (which has not

yet been reduced to a specific dollar amount) is excessive and should be vacated.

They contend, among other things, that any discovery the plaintiffs conducted on the

interference issue would have been conducted anyway. The Court found, however—

and reaffirms now—that the discovery in question was a proximate result of the

defendants' misconduct. The defendants' contentions to the contrary, as a basis for

vacating the sanctions award, amount to rearguing the sanctions motion, which as

stated earlier is not a viable basis for reconsideration. The defendants also contend

that because plaintiffs could not prove an actual impact on the opt-out process, any fee

award is by definition excessive. This, too, is a reargument of matters already

considered and addressed by the Court and thus not a proper basis for reconsideration.

That aside, in considering the appropriate sanction, the Court expressly took into

account this point as well as "the gravity of the offense," Mullen, 334 F.R.D. at 664, and

as a result declined to impose a more severe sanction.



                                            8
   Case: 1:18-cv-01465 Document #: 208 Filed: 09/20/20 Page 9 of 9 PageID #:7122




       With regard to the sanctions ruling concerning defense counsel, counsel argues

that the Court's willful blindness finding was erroneous and that her communication with

a class member was justified. This, again, amounts to an effort to reargue the motion

and point out disagreement with the Court. As indicated earlier, this may be a proper

basis for appeal, but it is not a proper basis for reconsideration. The Court reaffirms its

findings on the points argued by counsel.

       For these reasons, the Court denies the motion to reconsider.

                                       Conclusion

       For the reasons stated above, the Court denies defendants' motion to amend or

correct its summary judgment decision [188] except in two respects noted in this

decision and denies defendants' motion to reconsider its ruling on plaintiff's motion for

sanctions [190]. The Court will shortly issue an amended summary judgment opinion.

Date: September 21, 2020

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             9
